In the petition in error filed in this cause defendant alleges five errors, as follows:
"(1) Said court erred in overruling the motion of plaintiff in error for a new trial. (2) That said court erred in overruling the demurrer to the petition. (3) That said court erred in admitting evidence on the part of the defendant in error. (4) Said court erred in refusing and ruling out competent and legal evidence on the part of the plaintiff in error. (5) Said court erred in rendering judgment in favor of the defendant in error and against the plaintiff in error."
An examination of the index to the case-made, and of the pleadings contained in the case-made, does not disclose that any demurrer was ever filed against the petition of plaintiff in the trial court, so the second assignment of error finds no support in the record.
Under the third and fourth assignments of error, the attention of this court is not called or directed in any manner to the evidence alleged to have been erroneously admitted and excluded, and in the brief of defendant no reference is made to these assignments of error so that the same must be considered abandoned. In the case of Avants v. Bruner, 39 Okla. 730,136 P. 593, this court said:
"Where a party complains on account of the admission or rejection of testimony, he shall set out in his brief the full substance of the testimony to the admission or rejection of which he objects, stating specifically his objection thereto, and a failure to do so precludes a consideration of such assignment of error under rule 25 of this court."
There remains for consideration by this court only assignment of error No. 5. It has been long established in this jurisdiction that an assignment of error alleging error of the trial court in rendering judgment in favor of the defendant in error against the plaintiff in error, without any specifications of the alleged errors relied on for a reversal, presents nothing to this court for review. In defendant's brief there are copious quotations from the evidence, but it is not shown that any of the evidence so copied in the brief is claimed to have been erroneously admitted, or that any of the evidence so copied was erroneously excluded by the trial court and tendered for the purpose of making a record. In fact, the entire brief appears to be devoted to the sole purpose of convincing this court that the trial court erroneously determined the preponderance of the evidence, the credibility of the witnesses, and the weight and value of their testimony. In the case of Longest et al. v. *Page 261 
Langford, 67 Okla. 155, 169 P. 493, this court reiterated the rule which has long been recognized and followed, as to the insufficiency of the assignment of error here presented to authorize this court to review the record of the trial. The first paragraph of the syllabus reads:
"An assignment of error which in effect merely alleges that the court erred in rendering judgment for one party against the other presents nothing for this court to review."
To the same effect see: DeVitt et al. v. City of El Reno et al., 28 Okla. 316, 114 P. 253; Wilson v. Mann, 37 Okla. 475,132 P. 487; Francis v. First National Bank of Eufaula,40 Okla. 267, 138 P. 140; Connelly v. Adams, 52 Okla. 382,152 P. 607, Nelson v. Reynolds et al., 59 Okla. 168,158 P. 301; Carolina v. Montgomery, 74 Okla. 121, 177 P. 612.
The trial court, after hearing all of the evidence and arguments of counsel, determined that the two tax deeds here involved were valid. In the absence of specific assignments of error, pointing out to this court wherein the trial court erred to the prejudice of defendant upon the trial of said cause, a determination of defendant's fifth assignment of error would involve an examination and consideration by this court of the entire record of the trial and a weighing of the evidence, in order to determine its weight and value. This court has always refused to do this, and for the reasons stated in the authorities above cited and quoted from, it must be held that nothing is presented to this court in the instant case for review.
Let the judgment of the trial court be in all things affirmed.
By the Court: It is so ordered.